     Case 2:20-cv-00016-GMN-DJA Document 29 Filed 03/06/20 Page 1 of 2



 1    Rory T. Kay (NSBN 12416)
      Sarah A. Ferguson (NSBN 14515)
 2    MCDONALD CARANO, LLP
      2300 W. Sahara Avenue, Suite 1200
 3    Las Vegas, NV 89102
      Telephone: (702) 873-4100
 4    rkay@mcdonaldcarano.com
      sferguson@mcdonaldcarano.com
 5

 6    Attorneys for Defendants
      SUTHERLAND GLOBAL SERVICES, INC.
 7    AND IQOR GLOBAL SERVICES, LLC

 8

 9                           IN THE UNITED STATES DISTRICT COURT

10                                 FOR THE DISTRICT OF NEVADA

11    TRACI WALDSCHMIDT,
                                                            Case No. 2:20-CV-00016-GMN-DJA
12                   Plaintiff,
13                                                          STIPULATION AND [PROPOSED]
             vs.                                            ORDER FOR EXTENSION OF TIME FOR
14                                                          DEFENDANT SUTHERLAND GLOBAL
      IQOR GLOBAL SERVICES, LLC,                            SERVICES, INC. TO ANSWER OR
15    SUTHERLAND GLOBAL SERVICES, INC.,                     OTHERWISE RESPOND TO THE
      GRANADA SERVICES, INC.,                               COMPLAINT
16

17                   Defendants.                            (THIRD REQUEST)

18

19

20           Plaintiff Traci Waldschmidt and Sutherland Global Services, Inc. (“Sutherland,” and
21    together with Plaintiff, the “Parties”), by and through undersigned counsel, hereby agree and
22    stipulate that the current March 9, 2020 deadline by which Sutherland must answer or otherwise
23    respond to the Complaint is extended to March 30, 2020. Sutherland’s retained counsel has
24    thoroughly reviewed and analyzed the Complaint and allegations therein, and the Parties are now
25    engaged in good faith discussions in an effort to resolve Plaintiff’s claims. This extension is
26    appropriate in order to allow the Parties to exhaust their efforts to reach an early settlement and,
27    if necessary, Sutherland to prepare an appropriate response to the Complaint.
28

                                                        1
     Case 2:20-cv-00016-GMN-DJA Document 29 Filed 03/06/20 Page 2 of 2



 1           This is the parties’ third request for an extension of time and is not intended to cause any

 2    undue delay or prejudice any party.

 3           DATED: March 6, 2020.

 4     PRICE LAW GROUP, APC                           MCDONALD CARANO LLP

 5
       By: /s/ Steven Alpert                          By: /s/ Rory T. Kay
 6        Steven Alpert (NSBN 8353)                      Rory Kay (NSBN 12416)
          5490 S. Rainbow Blvd., Suite 3014              Sarah A. Ferguson (NSBN 14515)
 7        Las Vegas, Nevada 89118                        2300 W. Sahara Avenue, Suite 1200
          Telephone: (702) 794-2008                      Las Vegas, Nevada 89102
 8                                                       Telephone: (702) 873-4100
          Attorney for Plaintiff Traci Waldschmidt
 9                                                          Attorneys for Defendant
                                                            Sutherland Global Services, Inc.
10

11

12                                                 ORDER

13                                                 IT IS SO ORDERED.
14
                                                   ___________________________________
15                                                 UNITED STATES MAGISTRATE JUDGE

16                                                          March 6, 2020
                                                   DATED: ___________________________
17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
